Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding the independent claims 1, 14 and 15, the prior art broadly discloses an edit processing apparatus for display a target to be edited and displays edit menus corresponding to a cursor position. The present invention also requires to display a tool box that includes a tool for applying a first annotation correlated with the upper and lower portions of the end areas in the case where the position is in the upper and lower portions of the end areas, wherein the first annotation comprises an inscription that is applicable to the data to be edited, and so as to display a tool box that includes a tool for applying a second annotation correlated with the right and left end areas in the case where the position is in the right and left end areas, wherein the second annotation comprises a mark that is applicable to the data to be edited.
Therefore, the recited limitations, in the specific combination as recited in the independent claims 1, 14 and 15 defines patentability of the claims over the prior art of record.
Claims 2-4 and 8-13 which depend from claim 1, are also allowed for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143